Citation Nr: 1119253	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1960 to May 1963 and June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that established service connection for PTSD, and assigned a 30 percent disability evaluation for the disorder.  The Veteran filed a Notice of Disagreement with his rating and subsequently perfected an appeal.  In October 2009, the Board returned the Veteran's claim for further development.  This development has now been completed and the case returned to the Board for further appellate review.  


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2007 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran was initially granted service connection for PTSD in May 2007 and was assigned a 30 percent disability rating under Diagnostic Code 9411, effective January 29, 2007.  The Veteran disagrees with this assignment and contends that a higher rating is warranted.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 30 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 61 to 70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record, including VA examination reports and private treatment records, indicates that the Veteran's PTSD symptomatology warrants a 50 percent disability rating.   

The Veteran was first afforded a VA examination in April 2007.  The Veteran reported that he served in Vietnam as part of a mortar unit that was under fire most of the time.  Furthermore, he stated that the Viet Cong overran his position, and half of his unit was killed.  Lastly, the Veteran stated that a lot of the casualties were men he trained with, who called out to him for help during the attack.  

The Veteran reported that his PTSD symptoms began 40 years ago.  Additionally, he reported nightmares, sleeping problems, crying spells, depression, flashbacks of Vietnam, disruptive sleep, anxiety with panic attacks, angry outbursts, isolation, and detachment.  Furthermore, the Veteran reported that the previously stated symptoms occurred constantly.  The Veteran's symptoms affected his total daily functioning by causing him difficulty in developing relationships at work or socially.  Moreover, the Veteran stated that he was unable to tolerate crowds.  

Upon examination, the examiner reported that the Veteran's orientation was within normal limits.  Additionally, the Veteran's appearance, hygiene, and behavior were noted as appropriate.  Furthermore, his affect and mood were abnormal with a depressed mood, which occurred as often as 21 times per month.  Moreover, the examiner noted that the Veteran cried several times during the interview, and made little eye contact.  Additionally, his speech and communication were within normal limits.  The examiner noted that the Veteran lost his concentration easily.  Moreover, the examiner noted that panic attacks were present and occurred more than once per week.  The attacks included shortness of breath, rapid pulse, dizziness, sweating, feelings of dread, shaking, trembling, and tightness in the chest.  Additionally, the Veteran showed signs of suspiciousness, to include reporting feeling people were watching him, and being skeptical of others motives and intent.  Furthermore, the Veteran reported checking closets and bathrooms, and if doors were locked several times.  The examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  Additionally, he noted that the Veteran's thought process was appropriate, judgment was not impaired, and abstract thinking was normal.  Furthermore, he noted that the Veteran's memory was impaired to a moderate degree, due to problems with retention of highly learned material and forgetting to complete tasks.  Moreover, the Veteran reported that he would forget names, events, his age, and appointments.  Lastly, he had passive thoughts of death, but no present plans of suicide or homicide.  The examiner diagnosed the Veteran with PTSD, and assigned him a global assessment functioning (GAF) score of 62.  

VA outpatient treatment records showed that the Veteran received treatment for PTSD from March 2008 to December 2009.  The Veteran reported ongoing symptoms, such as nightmares, intrusive thoughts, flash backs, anxiety, depression, and hypervigilance.  Additionally, the mental health records showed that he was prescribed psychoactive medications to help with depression and sleep.  In a December 2009 master treatment mental health plan, the doctor assigned the Veteran a GAF score of 55. 

The Veteran was afforded a BVA Hearing in June 2009.  The Veteran reported that his job entailed yard work and working with dogs.  Additionally, he noted that he worked alone for both of these jobs.  Furthermore, the Veteran stated that he did not like to be bothered by people, and would rather not be around large groups.  The Veteran reported that he has been married to his wife since 1982.  Moreover, the Veteran's wife reported that he had difficulty talking to even his family members, including his children and grandchildren.  The Veteran reported that he did not have much of a social life.  However, the Veteran's wife stated that they were friends with a couple that would come over to their house and spend time with them.  Furthermore, the Veteran reported panic attacks when a lot of pressure was put on him.  Moreover, the Veteran reported that he did not trust people, and that he was always looking over his shoulder.  Additionally, he reported that he checks the lights and alarm, and walks around the house before going to bed.  Furthermore, the Veteran reported that he was forgetful.  Moreover, the Veteran reported that he had two previous marriages post-service that ended because he had difficulty getting along with others.  Additionally, he reported that he isolated himself and was irritable.  The Veteran's wife reported that she could not sleep in the bed next to him because a lot of time he would throw punches, cry, or make other noises and movements.  Furthermore, the Veteran reported that he was in treatment for PTSD for the past seven or eight months.  Additionally, the Veteran reported that he was a member of DAV, but did not attend their functions.  Lastly, the Veteran reported that he attended church.        

The Veteran was afforded another VA examination in May 2010.  The Veteran reported ongoing symptoms of PTSD.  The Veteran continued to have nightmares re-experiencing events, which occurred three to four times a week.  He would awaken shaking, scared, and sweaty.  Additionally, the Veteran also re-experienced his stressor events in Vietnam in the form of intrusive thoughts and flashbacks, which occurred on almost a daily basis.  Furthermore, he also experienced ongoing avoidance and numbing phenomena.  Moreover, he avoided reminders such as movies about Vietnam.  Additionally, he avoided conversations and had diminished interest in participating in many activities.  Furthermore, he stayed at home almost all the time and was very limited in social activities, with the exception that he went to church two times a month.  Moreover, he felt detached from other people, and preferred to be alone.  Additionally, he had a hard time being emotionally close to people.  When the Veteran's grandchildren would visit, he indicated that he could not put up with them for more than a little while, and would go to his room and isolate himself.  The examiner noted that the Veteran continued to meet the increased arousal part of the diagnosis and manifestations of PTSD by virtue of his several ongoing phenomena.  Additionally, the Veteran had difficulty with sleep, sleeping only five to six hours of interrupted sleep a night.  Furthermore, he had difficulty concentrating, hypervigilence, and an exaggerated startle response.  Moreover, the Veteran stated that if he goes to a restaurant he sits with his back to the wall.  Additionally, the Veteran worked as a lawn mower and an animal caretaker.  He worked both of these jobs by himself, which was the only way he could manage it.  Furthermore, he indicated that he completed air conditioning and refrigeration training, however, when he tried to get a job in that field after service and nobody would hire him because he was irritable, short-tempered, and had no patience.

The examiner stated that overall, the Veteran's symptom manifestation picture had remained in place and had increased in some respects.  Additionally, the examiner noted that the Veteran was on edge, nervous, and tense almost all the time now, and appeared to be that way throughout the examination.  Furthermore, the Veteran was looking away from the examiner and was obviously tense and uptight during most of the examination.  The examiner also stated that the Veteran was casually dressed.  Additionally, he was moderately oriented as to the time.  Furthermore, his mood was restless, and he was frightened and tense a majority of the time.  He averted his gaze and did not make eye contact with the examiner, except for very brief moments.  Moreover, his short-term memory was seen as fair to poor.  The examiner noted that there was no evidence of a thought disorder in the sense of derailment, tangentiality, or circumlocution.  However, the examiner noted that the Veterans' verbalizations were limited and it seemed difficult for him to relate and communicate easily.  The examiner reported that the Veteran did not have any hallucinations or delusions.  Additionally, the Veteran reported flashbacks and hearing occasional noises.  Furthermore, the Veteran reported that he did not have suicidal or homicidal ideation or intent.  After cognitive testing was performed, the examiner concluded that the Veteran had limited verbal analysis skills.  Overall, the examiner noted that the Veteran had some significant impairment of cognitive function, particularly in regards to his abstract ability and concentration in a numeric task.  The examiner diagnosed the Veteran with PTSD with associated depression.  Additionally, the examiner assigned the Veteran a GAF score of 54.  Furthermore, the examiner concluded that the Veteran's PTSD and associated depression produced considerable to severe levels of dysfunction in social and work capacities. 

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent disability rating.  In reaching this determination, the Board finds it significant that the May 2010 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD with associated depression, and estimated that his GAF score was 54, which, as discussed above, is indicative of moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Furthermore, the Veteran's symptomatology of nightmares; avoidance of thoughts feelings, conversations, activities, places, and people associated with his traumatic experiences; marked problems with insomnia, as evidenced by intermittent waking during the night and difficulty falling asleep; trouble with irritability; hypervigilance, as evidenced by his habit of repeatedly walking the perimeter of his home to check windows and door locks; labile and tearful affect; inability to think; below average immediate and recent memory; recurrent thoughts of death; and weekly anxiety attacks, correspond with a GAF score of 54.  

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective social relationships, thereby warranting a 50 percent rating.  

However, while a 50 percent rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds it significant that the record is devoid of evidence of obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; nearly continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances, including work or a work-like setting.  

In this regard, the Board points out that the Veteran's speech and communication were within normal limits at his VA examinations.  Additionally, the Veteran was reported to be oriented in all spheres, and his appearance, hygiene, and behavior were noted as appropriate at both the April 2007 and May 2010 VA examinations.  The April 2007 VA examiner also noted that the Veteran did not report hallucinations, obsessional rituals, or delusions.  Furthermore, while the Veteran reported to the April 2007 VA examiner that the he had panic attacks approximately once a week, there was no indication from the claims file that the Veteran is in a nearly continuous state of panic.  Moreover, the examiner did not indicate that the Veteran was unable to function independently.  Additionally, although the Veteran reported recurrent thoughts of death at the April 2007 VA examination, he also denied having any suicidal intent or a plan.  Moreover, at his May 2010 VA examination, the Veteran specifically denied having any thoughts of suicide.  While the Board notes that the Veteran and his wife stated that he had problems with irritability, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression.  Additionally, although the Board acknowledges that the Veteran has stated that he did not have much of a social life, the Board points out that the Veteran's wife indicated at the June 2009 BVA hearing that they were friends with a couple that would come over to their house and spend time with them.  Additionally, the Veteran reported that he attended church twice a month.  Accordingly, while the Veteran has shown some difficulty establishing relationships, he has also demonstrated that he is able to establish and maintain effective relationships, such as his 29 year long marriage to his wife.  Lastly, there is no indication that the Veteran is delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent disability rating; however, because he does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, or total social and occupational impairment, a 70 percent rating or greater rating is not warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 50 percent rating for the Veteran's PTSD for the entire appellate period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In the case of case Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Subject to the provisions governing the award of monetary benefits, an initial disability rating of 50 percent for PTSD is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


